  Case 15-35195         Doc 58        Filed 12/07/18 Entered 12/07/18 08:43:02      Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 15 B 35195
         Richard V Brown                        )     HON. A. BENJAMIN GOLDGAR
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

         Please take notice that on January 15, 2019, at 9:30 A.M., in courtroom 642 of the United
States Bankruptcy Court, Everett McKinley Dirksen Building, 219 S. Dearborn Street, Chicago,
Illinois 60604, I shall appear before the HONORABLE A. Benjamin Goldgar or before any judge
sitting in his place and stead and shall then and there present the attached Motion at which place
and time you may appear if you see fit.


                                         PROOF OF SERVICE

       The undersigned, an attorney, certifies that she transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
December 7, 2018.


/s/ Brenda Likavec ____ ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local    15-35195
                       noticing            Doc 58 Sabre
                                                    Filed   12/07/18
                                                        Investment LLC Entered 12/07/18 08:43:02      Desc
                                                                                           U.S. Bankruptcy     Main
                                                                                                            Court
0752-1                                                  Document
                                                  Tannen Law Group PC  Page 2 of 5         Eastern Division
Case 15-35195                                      19 S. LaSalle Street                       219 S Dearborn
Northern District of Illinois                      Suite 1600                                 7th Floor
Chicago                                            Chicago, IL 60603-1407                     Chicago, IL 60604-1702
Fri Dec 7 08:31:27 CST 2018
Avant Inc                                          AvantCredit                                Brother Loan Finance
640 N Lasalle St                                   640 N. LaSalle Dr. Ste. 535                c/o Gary A Smiley
Chicago, IL 60654-3731                             Chicago, IL 60654-3731                     4741 N. Western
                                                                                              Chicago, IL 60625-2012


Brother Loan and Finance Company                   Capital One                                Capital One Bank (USA), N.A.
c/o Gary A. Smiley, Attorney                       Attn: Bankruptcy                           PO Box 71083
P.O. Box 27                                        Po Box 30285                               Charlotte, NC 28272-1083
Skokie, IL 60076-0027                              Salt Lake City, UT 84130-0285


City Of Chicago Department of Finance              City of Chicago Parking Tickets            Comcast
c/o Arnold Scott Harris P.C.                       333 South State Street Rm 540              1255 W. North Ave
111 W Jackson Blvd Ste 600                         Chicago, IL 60604-3951                     Chicago, IL 60642-1562
Chicago, IL 60604-3517


ER Solutions/Convergent Outsourcing, INC           First National Bank                        First Premier Bank
Po Box 9004                                        Attn: FNN Legal Dept                       Po Box 5524
Renton, WA 98057-9004                              1620 Dodge St., Stop Code 3290             Sioux Falls, SD 57117-5524
                                                   Omaha, NE 68197-0002


(p)ILLINOIS DEPARTMENT OF REVENUE                  Illinois Department of Revenue             Internal Revenue Service
BANKRUPTCY DEPARTMENT                              Bankruptcy Section                         P.O. Box 7346
P O BOX 64338                                      P.O. Box 64338                             Philadelphia, PA 19101-7346
CHICAGO IL 60664-0338                              Chicago, Illinois 60664-0291


(p)JEFFERSON CAPITAL SYSTEMS LLC                   (p)CONTINENTAL FINANCE COMPANY LLC         Med Business Bureau
PO BOX 7999                                        PO BOX 8099                                Po Box 1219
SAINT CLOUD MN 56302-7999                          NEWARK DE 19714-8099                       Park Ridge, IL 60068-7219



PEOPLES GAS LIGHT & COKE COMPANY                   Peoples Gas                                Premier Bankcard, Llc
200 EAST RANDOLPH STREET                           Attention: Bankruptcy Department           c o Jefferson Capital Systems LLC
CHICAGO, ILLINOIS 60601-6433                       130 E. Randolph 17th Floor                 Po Box 7999
                                                   Chicago, IL 60601-6207                     Saint Cloud Mn 56302-9617
                                                                                              Orig By: Premier Bankcard Mc 56302-7999

Quantum3 Group LLC as agent for                    Sabre Group, LLC                           Sabre Investments LLC
Sadino Funding LLC                                 PO Box 30074                               120 W. Madison St.
PO Box 788                                         Carbondale, IL 62902                       Suite 918
Kirkland, WA 98083-0788                                                                       Chicago, IL 60602-4157


Webbank/fingerhut                                  Margaret M Molloy                          Marilyn O Marshall
6250 Ridgewood Roa                                 The Semrad Law Firm, LLC                   224 South Michigan Ste 800
Saint Cloud, MN 56303-0820                         11101 S. Western Ave                       Chicago, IL 60604-2503
                                                   Chicago, IL 60643-3907
Patrick Semrad    Case 15-35195           Doc 58 Patrick
                                                   FiledS 12/07/18
                                                           Layng          Entered 12/07/18 08:43:02      Desc Main
                                                                                              Richard V Brown
The Semrad Law Firm, LLC                              Document           Page    3  of
                                                 Office of the U.S. Trustee, Region 11 5      8044 S. Wabash
20 S. Clark St, 28th Floor                           219 S Dearborn St                                    Chicago, IL 60619-3517
Chicago, IL 60603-1811                               Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Illinois Department of Revenue                       Jefferson Capital Systems LLC                        Mabt/contfin
Bankruptcy Section                                   Purchased From Avant, Inc                            121 Continental Dr Ste 1
Level 7-425, 100 W. Randolph St.                     Po Box 7999                                          Newark, DE 19713
Chicago, IL 60601                                    Saint Cloud Mn 56302-9617
                                                     Orig By: Avantcredit

End of Label Matrix
Mailable recipients    32
Bypassed recipients     0
Total                  32
 Case 15-35195         Doc 58     Filed 12/07/18 Entered 12/07/18 08:43:02           Desc Main
                                    Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 15 B 35195
         Richard V Brown                      )       HON. A. BENJAMIN GOLDGAR
                                              )       CHAPTER 13
         DEBTOR.                              )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Richard V Brown by and through Debtor’s attorneys, The
Semrad Law Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13
Plan, Debtor states the following:

         1. On October 16, 2015, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On February 16, 2016, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 1% of their allowed

            claims.

         4. The Chapter 13 Plan requires the Debtor to make plan payments to the Chapter 13

            Trustee in the amount of $1,270.00 monthly for 36 months.

         5. Debtor fell behind on payments because he was seriously ill due to health issues.

            Debtor is disabled and had necessary medical expenditures and transportation costs

            related to those expenditures as he is not able to drive. As a result, accrued a default

            with the Chapter 13 plan payments. Please see Exhibit A.

         6. Debtor’s health has stabilized and can continue to make plan payments going forward.

         7. Debtor respectfully requests this Honorable Court to defer the current default.
  Case 15-35195       Doc 58     Filed 12/07/18 Entered 12/07/18 08:43:02          Desc Main
                                   Document     Page 5 of 5


       8. Debtor further requests this Honorable Court to increase the plan payments to

           $1,670.00 per month to allow the case to complete within 60 months after filing.

       9. Debtor is in a position to proceed with the instant case.

       10. Debtor filed the instant case in good faith and intends to complete the plan of

           reorganization.



       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order to defer the current default;

       B. That this Honorable Court increases the plan payment to $1,670.00 per month; and

       C. For such other and further relief as the Court deems fair and proper.




Respectfully submitted,

/s/ Brenda Likavec _ ___
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
